IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-40507
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JULIAN FELIPE GONZALEZ OLIVARES,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:01-CR-208-1
                       --------------------
                         February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Julian Felipe Gonzalez Olivares (“Olivares”) appeals his

guilty-plea conviction and sentence for being an alien unlawfully

found in the United States after deportation.    8 U.S.C. § 1326.     He

argues that his prior marijuana-possession conviction was not an

aggravated felony for purposes of U.S.S.G. § 2L1.2(b)(1)(C)(2001).

Olivares’s challenge to the adjustment of his offense level under

U.S.S.G. § 2L1.2(b)(1)(C)(2001) is without merit.        See United States

v. Caicedo-Cuero, 312 F.3d 697, 706-11 (5th Cir. 2002).

     AFFIRMED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.